DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants’ arguments, see REMARKS/ARGUMENTS, filed June 4, 2020, have been fully considered and are persuasive.  The Office agrees with the Applicants that Costa does not disclose the limitation of “…a contact structure penetrating the buried insulation layer.” Consequently, the ground(s) for the claim(s) rejection in the previous OA is withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication 2018/0174948 A1 (“Butt”).

Additionally, after reconsideration of its claim limitations, the previous determination of the allowability of claim 8 is also withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claim 8: Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the metes and bounds of the recitation “wherein the contact structure further penetrates the isolation structure for being electrically connected with the 10interconnection structure” cannot be ascertained from the disclosure. Namely, it is not clear how the phrase “…further penetrates the isolation structure for being electrically connected…” should be interpreted in order to further limit the claim limitation. For example, in view of this limitation, how is the interlayer dielectric layer positioned relative to the isolation structures, since the contact structure also appears to “penetrate” the interlayer dielectric layer?  

For the purposes of the subsequent examination the limitation will be interpeted as “wherein the contact structure further penetrates the isolation structure.” 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2018/0174948 A1 (“Butt”) in view of US Patent Publication 2008/0017968 A1 (“Choi”) in view of US Patent 7253091 B2 (“Brewer”).

Re Claim 1:  Butt discloses a radiofrequency (RF) device (abstract; FIG. 23), comprising: 
a buried insulation layer 110 [0032], wherein the buried insulation layer 110 [0032] has a first side and a second side opposite to the first side in a thickness direction of the buried 5insulation layer 110 [0032]; 
a transistor 125 [0029] disposed on the first side of the buried insulation layer 110 [0032]; 
a contact structure 184 [0032] penetrating the buried insulation layer 110 [0032] and electrically connected with the transistor 125 [0029]; 
a connection 162 (“…, a metal device 162 can be immediately adjacent to a surface of the first molding compound layer 191 opposite the insulator layer 110. The second molding compound layer 192 can be immediately adjacent to the first molding compound layer 191, positioned laterally adjacent to the metal device 162 and further extending over (i.e., covering) the metal device 162. The metal device 162 can be any of the following: an inductor or other passive device (e.g., a capacitor or resistor); an antenna (e.g., an RF antenna to allow for transmission and receipt of RF signals); a conductive, biasable, field plate; a heat sink; a metal interconnect (e.g., a wire), which provides the electrical connection between on-chip features or between on-chip features and off-chip features, or any other suitable type of metal device”, [0023])  disposed on the second side of the buried insulation layer 110 and 10electrically connected with the contact structure 184; 
an interlayer dielectric layer 130 [0031-0032] disposed on the first side of the buried insulation layer 110 and covering the transistor 125; and 
a mold compound layer 191/192 [0023] .  

    PNG
    media_image1.png
    477
    484
    media_image1.png
    Greyscale

Butt is silent regarding the claimed limitation of the connection bump.
Choi discloses connection bumps 190 (e.g., FIG. 1D).

    PNG
    media_image2.png
    332
    498
    media_image2.png
    Greyscale


Since Butt also teaches including “… a metal interconnect (e.g., a wire), which provides the electrical connection between on-chip features or between on-chip features and off-chip features, or any other suitable type of metal device”, [0023], it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to add a connection bump to Butt in a manner as illustrated in Choi in order to facilitate reliable electrical connections [0007].

Butt is silent regarding the claimed limitation of a mold compound layer disposed on the interlayer dielectric layer. 

Brewer describes an embodiment comprised of “…intermediate layers 9, 10, and 11” which “…are usually low-loss dielectric layers made, for example, of a thermoplastic polymer film (=”mold compound layer”) (FIG. 1; col. 6, lines 10-16).


    PNG
    media_image3.png
    534
    409
    media_image3.png
    Greyscale

  
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a mold compound layer on Butt’s interlayer dielectric layer in a manner as suggested in Brewer because Brewer improves RF performance (col 5, lines 10-13).

Re Claim 3:  Butt in view of Choi in view of Brewer disclose claim 1 in the manner as described above.

Butt further discloses the claimed limitation wherein the mold compound 20layer 191/192 comprises a polymer-based material, a resin-based material, an epoxy material, or benzocyclobutene (e.g., epoxy material, [0046]).  





Re Claim 5:  Butt in view of Choi in view of Brewer disclose claim 1 in the manner as described above.

Butt further discloses the claimed limitation wherein the mold compound layer 191/192 comprises a curable [0047] material coated on (“on”, [0050], also see Applicants’ Specification, Page 3 of 20) the interlayer dielectric layer 130 (FIG. 23).  

Re Claim 6:  Butt in view of Choi in view of Brewer disclose claim 1 in the manner as described above.

Butt further discloses the claimed limitation comprising:  2Appl. No. 16/145,128Reply to Office action of February 27, 2020an interconnection structure 142 disposed in the interlayer dielectric layer 130 and electrically connected with the transistor 125 (FIG. 23). 

Re Claim 7:  Butt in view of Choi in view of Brewer disclose claim 6 in the manner as described above.

Butt further discloses the claimed limitation wherein the contact structure 184 5is electrically connected with the transistor 125 via the interconnection structure 142 (FIG. 23).  

Re Claim 9:  Butt in view of Choi in view of Brewer disclose claim 1 in the manner as described above.
 
Butt further discloses the claimed limitation wherein the contact structure (the broad “contact structure” of claim 1 may include multiple elements such as 182/142/184 and still meet all limitations of claim 1) directly contacts the transistor 125 (FIG. 23; 182 of the composite contact structure 182/142/184 is in direct contact with the transistor).  






Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Butt in view of Choi in view of Brewer as applied to claim 7 above, and further in view of  US Patent Publication 2016/0133721 A1 (“Cai”).

Re Claim 8: Butt in view of Choi in view of Brewer disclose claim 7 in the manner as described above.

 	Butt is silent regarding the claimed limitation of an isolation structure disposed on the first side of the buried insulation layer and surrounding a part of the transistor, wherein the contact structure further penetrates the isolation structure for being electrically connected with the 10interconnection structure. 

Cai discloses an embodiment having an isolation structure 60/70 disposed on a first side of a buried insulation layer 13 and surrounding a part of a transistor 10A, wherein a contact structure 101 further penetrates said isolation structure 60/70 for being electrically connected with an interconnection structure (FIG. 3D). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to add an isolation structure/layer to Butt’s transistor in order to create an embodiment further comprising: an isolation structure disposed on the first side of the buried insulation layer and surrounding a part of the transistor, wherein the contact structure further penetrates the isolation structure for being electrically connected with the interconnection structure in Butt in a manner as illustrated in Cai, whereas the rationale for the combination is to improve support and insulation ([0037]) .

    PNG
    media_image4.png
    305
    373
    media_image4.png
    Greyscale




Claims 2, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Butt in view of Choi in view of Brewer as applied to claim 1 above, and further in view of  US Patent Publication 2015/0255368 A1 (“Costa”).

Re Claim 2:   Butt in view of Choi in view of Brewer disclose claim 1 in the manner as described above.

Butt is silent regarding the claimed limitation wherein the interlayer dielectric layer (130) is disposed between the mold compound layer (191/192) and the buried insulation layer (110).  

    PNG
    media_image1.png
    477
    484
    media_image1.png
    Greyscale


Costa discloses an embodiment wherein an interlayer dielectric layer 34 is disposed between a mold compound layer 36 and a buried insulation layer 14 (FIG. 4).  

    PNG
    media_image5.png
    452
    378
    media_image5.png
    Greyscale


Since Costa shows an upper (first) and lower (second) polymer, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to add an upper polymer region to Butt in order to create an embodiment wherein the interlayer dielectric layer is disposed between the mold compound layer and the buried insulation layer  in a manner as illustrated in Costa, because higher resistivity improves linear characteristics [0034-0035].

Re Claim 4:  Butt in view of Choi in view of Brewer disclose claim 1 in the manner as described above.

Butt is silent regarding the claimed limitation wherein a resistivity of the 25mold compound layer is greater than 20,000 ohm-cm.

Costa discloses wherein a resistivity of a 25mold compound layer 36/40 is greater than 20,000 ohm-cm (e.g., ”[i]n general, the electrical resistivity of the first polymer 36 and the second polymer 40 should be greater than 106 Ohm-cm…”, [0044]).  

    PNG
    media_image5.png
    452
    378
    media_image5.png
    Greyscale


Since Butt teaches molding compounds (e.g., [0015]), it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical resistivity of Butt’s molding compound layer in order to create an embodiment wherein a resistivity of the 25molding compound layer is greater than 20,000 ohm-cm in Butt as suggested in Costa, because higher resistivity improves linear characteristics [0034-0035].

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
  
Re Claim 10: Butt in view of Choi in view of Brewer disclose claim 1 in the manner as described above.

Butt is silent regarding the claimed limitation further comprising: a conductive layer disposed on the second side of the buried insulation layer, wherein the connection bump is disposed on the conductive layer, and the connection bump is electrically connected with the contact structure via the 20conductive layer.

Costa discloses an embodiment having a conductive layer 22/28 disposed on a second side of a buried insulation layer 14, wherein a connection bump 26/32 is disposed on said conductive layer 22/28, and said connection bump 26/32 is electrically connected with contact structure via said 20conductive layer 22/28 (FIG. 4).


    PNG
    media_image5.png
    452
    378
    media_image5.png
    Greyscale

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions Butt and Costa in order to create an embodiment further comprising: a conductive layer disposed on the second side of the buried insulation layer, wherein the connection bump is disposed on the conductive layer, and the connection bump is electrically connected with the contact structure via the 20conductive layer in Butt in a manner as illustrated in Costa, because one of ordinary skill would apply prior art connection arrangements for external connections.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
7/7/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819